Case 8:21-cv-01222-WFJ-TGW Document 1 Filed 05/19/21 Page 1 of 11 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


CESTMIR DRKULA,                                    ) Case No.:
                                                   )
                    Plaintiff,                     )
                                                   )
         v.                                        )
                                                   )
LOUIS DEJOY, POST MASTER GENERAL,                  )
UNITED STATES POSTAL SERVICE,                      )
Et al.                                             )
               Defendant.                          )
                                                   ) Date: May 19, 2021
________________________________________


                      COMPLAINT AND DEMAND FOR JURY TRIAL
       COMES NOW Plaintiff, Cestmir Drkula, by and through her undersigned counsel, and

brings this action for damages against the Defendant, Louis DeJoy, as Postmaster General of the

United States Postal Service (“USPS”), and alleges as follows:

                                 SUMMARY OF THE ACTION

1.    This is a civil rights action brought by a United States Postal Service employee who has been

discriminated against and retaliated against by the USPS because of his national origin and

participation in Equal Employment Opportunity (“EEO”) protected activity. Plaintiff has also been

subjected to a Hostile Work Environment through constant belittling, teasing, and all together

different treatment of Plaintiff when compared to other similarly situated employees who are of a

different national origin.

2.    Plaintiff has filed three (3) different Complaints which were consolidated into one complaint

during the administrative EEOC filing process. The case number for each Complaint as well as the

filing date are as follows:

                                              1
                                          COMPLAINT
Case 8:21-cv-01222-WFJ-TGW Document 1 Filed 05/19/21 Page 2 of 11 PageID 2




      Complaint 1: Agency Case No. 46-335-0234-18; EEOC Case No. 510-2019-00096X;
                   Formal Complaint filed December 26, 2018.

      Complaint 2: Agency Case No. 4G-335-0139-18; EEOC Case No. 510-2019-0096X;
                   Formal Complaint filed June 4, 2018.

      Complaint 3: Agency Case No. 4G-335-0095-19; EEOC Case No. 510-2019-00096X;
                   Formal Complaint filed on April 8, 2019.

3.    As a result of this intentional discrimination and retaliation, Mr. Drkula is seeking all

available remedies, including back pay and benefits, and other compensatory damages, as well as

his attorney’s fees and expenses.

                                       JURY TRIAL DEMAND
4.        Under Fed. R. Civ. P. 38 (b), Plaintiff hereby demand trial by jury on all issues triable to

a jury.

                                           JURISDICTION
5.        This action arises under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e, et seq. This Court has proper subject matter jurisdiction over Plaintiff’s federal claims

under 28 U.S.C. §§ 1341 (federal question) and 1343 (civil rights).

                                       PARTIES AND VENUE
6.        Plaintiff, Cestmir Drkula, is a citizen of the United States and is a resident of Hillsborough

County, Florida. Plaintiff is an employee of the Agency, employed as a Rural Mail Carrier at the

Lithia Post Office located at 7825 Lithia Pinecrest Rd., Lithia, FL 33547, Hillsborough County.

Plaintiff is informed and believes, and alleges that at all times relevant herein, Agency/Defendant was

responsible in some manner for the occurrences, offenses, and injuries alleged in this complaint.

Plaintiff will further amend this Complaint, if needed, to show or correct for true names and capacities,

and facts, when the same have been ascertained.

7.        All of Plaintiff’s claims arise under Federal Law.


                                                  2
                                              COMPLAINT
Case 8:21-cv-01222-WFJ-TGW Document 1 Filed 05/19/21 Page 3 of 11 PageID 3




8.      Plaintiff has exhausted the required administrative remedies as he has filed his matter with the

Equal Employment Opportunity Commission. Over one hundred eighty (180) days have passed since

the Plaintiff filed his complaint with the EEOC. Pursuant to 29 C.F.R. §1614.407(b), Plaintiff is

authorized to file this civil action in an appropriate U.S. District Court.

9.      Defendant, Louis DeJoy, is sued in his official capacity as the current Postmaster General

of the United States Postal Service, an agency of the United States, and Plaintiff’s employer.

10.   Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. 1981a, and Defendant

is subject to the personal jurisdiction of this Court in the Middle District of Florida because

Defendant maintains facilities and business operations in this District, and all or most of the events

and issues giving rise to this action occurred in this District at the Lithia Post Office, in Lithia, FL,

Hillsborough County. 28 U.S.C. § 1391(b); 42 U.S.C. § 2000e-5(f).

11.   From all times relevant to this Complaint, Plaintiff’s chain of command included the

following individuals: Mr. Roderick Sanders (Supervisor of Customer Service); Mr. Sprague D.

Baerhold (Manager/Postmaster, Customer Service, EAS -21).

12.   Venue is proper in this judicial district under 42 U.S.C. Section 2000e-5(f)(3) and 5 U.S.C.

§ 7703(b)(2); as Plaintiff is employed by the Agency in Hillsborough County, Florida, where the

alleged offenses and injuries occurred, and plaintiff’s employment records are maintained by the

Agency in this judicial district.

                                    FACTUAL ALLEGATIONS


13.     Through all relevant times giving rise to this Complaint, Plaintiff has been an employee

of the USPS. Plaintiff’s direct supervisor has been Mr. Roderick Sanders and Plaintiff’s second

line supervisor has been Mr. Sprague D. Baerhold.




                                                  3
                                              COMPLAINT
Case 8:21-cv-01222-WFJ-TGW Document 1 Filed 05/19/21 Page 4 of 11 PageID 4




14.     At all times during his employment, Mr. Drkula has been of Czeck Republic national

origin. Mr. Drkula has a thick accent when he speaks, and it is obvious to everybody that has

spoken with him that he is an immigrant. His entire chain of command is aware of Mr. Drkula’s

accent and national origin.

15.     Through all times relevant to this Complaint, Mr. Drkula was a Post Carrier, assigned a

route, and delivered mail in accordance with that route daily.

16.     On February 27, 2018, Mr. Drkula’s supervisor, Mr. Sanders, yelled at him in front of

other coworkers that he (Mr. Drkula) “had messed up again.”

17.     On March 2, 2018, Mr. Drkula was the only employee given a route inspection.

18.     On March 7, 2018, Mr. Drkula was forced to partake in an investigative interview.

During the interview, he was threatened to be terminated twice and then immediately placed on

Emergency Placement by his chain of command.

19.     Shortly thereafter, On March 9, 2018, management disclosed Mr. Drkula’s personal

information to other employees and or his direct coworkers.

20.     No other employees at the Lithia post office have an accent and no other employees at the

Lithia post office are of a national origin like the Plaintiff.

21.     However, no other employees have been yelled at in front of other coworkers. No other

employees have ever been placed on Emergency Placement leave as quickly as Plaintiff was,

even though other employees have conducted actions similar and or worse than Plaintiff.

22.     No other employees have been threatened to be terminated twice for very minor mistake

as is the case with Plaintiff.

23.     Plaintiff filed his first EEO complaint on December 26, 2018, naming his chain of

command as the Responsible Management Officials.



                                                 4
                                             COMPLAINT
Case 8:21-cv-01222-WFJ-TGW Document 1 Filed 05/19/21 Page 5 of 11 PageID 5




24.    Shortly thereafter, while Plaintiff’s first Complaint was being investigated by the EEOC,

Plaintiff’s supervisor was given affidavits to complete by an impartial investigator, as is required

during the investigatory stage of an EEOC complaint.

25.    On or around August 2, 2018, Plaintiff’s supervisor informed Plaintiff’s coworkers that

Plaintiff had filed an EEO complaint against him and proceeded to show the same coworkers the

documentation provided to him during the EEO investigatory stage.

26.    Specifically, Plaintiff’s supervisor approached another employee, informed the employee

of Plaintiff’s pending EEO complaint, and asked the employee to show him [Mr. Sanders] where

the agency’s policy in regard to Anti-Harassment and Hostile Work Environment was posted.

There were a few other employees in addition to Plaintiff who Plaintiff alleges witnessed this

exchange.

27.    Later that day, on or around August 2, 2018, Plaintiff’s supervisor met with a different

employee and discussed Plaintiff’s pending EEO complaint. During the conversation, Plaintiff’s

supervisor was heard telling the employee that Plaintiff “makes twenty-five (25) mistakes per

day.

28.    The following day, on or around August 3, 2018, Plaintiff’s supervisor brought up

Plaintiff’s pending EEO complaint to yet another employee, who was listed in the pending EEO

complaint as a witness. Plaintiff’s supervisor proceeded to direct and or instruct the employee on

how to answer potential questions the EEO investigator may ask.

29.    However, shortly after this incident, on or about August 6, 2018, Plaintiff’s supervisor

proceeded to speak and yell at Plaintiff in a very condescending manner, and questioned Plaintiff

about various mail deliveries. After explaining himself, Plaintiff’s supervisor threatened to




                                               5
                                           COMPLAINT
Case 8:21-cv-01222-WFJ-TGW Document 1 Filed 05/19/21 Page 6 of 11 PageID 6




conduct an investigation. To date, Plaintiff has not been updated on any investigation or what

was actually done from the ordeal.

30.    On or about August 11, 2018, Plaintiff’s supervisor again hollered at Plaintiff in a very

condescending manner about a parcel delivery being scanned on “Vacation Hold” and also

accused Plaintiff of failing to deliver customer’s mail for several days. These allegations were

false and when Plaintiff respectfully requested an update and or apology, neither was given.

31.    On or about August 17, 2018, Plaintiff’s supervisor again yelled and hollered at him in a

very condescending manner, so loud that other employees could hear, and ordered Plaintiff to go

to his office. While in the office, Plaintiff’s supervisor continued to berate Plaintiff and accuse

him of things that the supervisor knew were false. Plaintiff’s supervisor again threatened to take

action, and to date no update has been provided to Plaintiff.

32.    On this same day, August 17, 2018, Plaintiff requested that his Union representative be

present during the time Plaintiff was ordered to go into his supervisor’s office. However, his

supervisor denied the request.

33.    To the best of Plaintiff’s knowledge, Plaintiff’s supervisor has never yelled at, and or

spoken to, any other employee in such a condescending manner.

34.    To the best of Plaintiff’s knowledge, Plaintiff’s supervisor has never shown Plaintiff and

or any other coworkers private documents from a pending lawsuit.

35.    On or about January 10, 2019, Plaintiff was again ordered to partake in an Investigative

Interview.

36.    The reason provided to Plaintiff for conducting this Investigative Interview was because a

customer allegedly came to the post office on January 5, 2019 and inquired about packages that

were not delivered the previous day. During the Investigative Interview, Plaintiff explained that



                                                6
                                            COMPLAINT
Case 8:21-cv-01222-WFJ-TGW Document 1 Filed 05/19/21 Page 7 of 11 PageID 7




the packages were placed on his desk after he had left for his daily route that day, and he found

the packages on his desk when he returned. Plaintiff proceeded to inform his supervisor that the

policy states that in these types of events, the packages are to be scanned and delivered the next

business day. Therefore, Plaintiff was simply following protocol.

37.       To the best of Plaintiff’s knowledge, he has seen and or heard of other employees

following the same policy, yet none of those employees had ever been ordered to participate in

an Investigative Interview, rather they were kindly and respectfully briefly questioned.

38.       On or about January 10, 2019, during the same Investigative Interview, Plaintiff’s

supervisors specifically told Plaintiff “I don’t care how many EEO complaints you file against

me, I will continue to do this.”

39.       To date, Plaintiff is still being retaliated against and treated different than similarly

situated employees that have not partaken in any EEOC protected activity nor have a different

national origin.

                                              Count No. 1
                                  Retaliation in Violation of Title VII
                                      42 U.S.C. §§ 2000e, et seq.
                                     (Hostile Work Environment)

40.       The allegations in paragraphs 1-39 are realleged as if set forth fully herein.

41.       Title VII of the 1991 Civil Rights Act and Amendments hereto prohibits agencies from

causing a Hostile Work Environment for its employees.

42.       Defendant is liable for the retaliation alleged herein including, but not limited to,

paragraphs 1 through 39, which actions all adversely affected the terms and conditions of

Plaintiff’s employment in violation of Title VII of the 1991 Civil Rights Act and amendments

hereto.




                                                   7
                                               COMPLAINT
Case 8:21-cv-01222-WFJ-TGW Document 1 Filed 05/19/21 Page 8 of 11 PageID 8




43.      Defendant is also liable for subjecting Mr. Drkula to a hostile work environment and

disparate treatment in retaliation for participating in EEO Protected activity and Plaintiff’s

national origin.

44.      As a direct and proximate result of Defendant’s unlawful and retaliatory acts in violation

of Title VII of the Civil Rights Act, Plaintiff, Mr. Drkula has been damaged. Such damages

include, but are not limited to, loss of pay; loss of benefits; past and future medical costs and

expenses; payment of attorneys' fees and legal costs; loss of career and professional

opportunities; harm to professional reputation; and humiliation, anxiety, degradation,

embarrassment, and severe emotional distress. Plaintiff will continue in the future to suffer the

same damages absent relief from this Court.

45.      Pursuant to the remedies, procedures, and rights set forth in 29 U.S.C. § 794a, Plaintiff

prays for relief as set forth below.

                                            Count No. 2
                                Retaliation in Violation of Title VII
                                    42 U.S.C. §§ 2000e, et seq.
                                 (National Origin Discrimination)

46. The allegations in paragraphs 1-39 are realleged as if set forth fully herein.

47. The actions taken by Defendant, as described herein, violate Plaintiff’s rights under Title VII

      of the 1991 Civil Rights Act and Amendments thereto.

48. Defendant unlawfully targeted Plaintiff, because of his national Origin, to have him

      disciplined, charged with misconduct, placed on emergency suspension, and belittled,

      embarrassed, and victimized in front of his coworkers.

49. In taking such action, Defendant made Plaintiff’s coworkers to believe he was consistently

      and constantly making mistakes when he was not, embarrassed Plaintiff in front of numerous

      coworkers. The Investigative Interviews conducted were solely targeting Plaintiff all while


                                                8
                                            COMPLAINT
Case 8:21-cv-01222-WFJ-TGW Document 1 Filed 05/19/21 Page 9 of 11 PageID 9




   other similarly situated coworkers never had to endure the same. These actions, in addition to

   those listed above, were designed to invoke a negative animus toward Plaintiff, and were

   handled in a manner contrary to complaints and or concerns regarding other employees.

   Defendant’s agents and employees, acting within the course and scope of their duties, relied

   upon Plaintiff’s national origin as the proximate cause of his treatment.

50. As a direct and proximate result of Defendant’s unlawful acts in violation of Title VII of the

   Civil Rights Act, Plaintiff, Mr. Drkula has been damaged. Such damages include, but are not

   limited to, loss of pay; loss of benefits; past and future medical costs and expenses; payment

   of attorneys' fees and legal costs; loss of career and professional opportunities; harm to

   professional reputation; and humiliation, anxiety, degradation, embarrassment, and severe

   emotional distress. Plaintiff will continue in the future to suffer the same damages absent

   relief from this Court.

51. Pursuant to the remedies, procedures, and rights set forth in 29 U.S.C. § 794a, Plaintiff prays

   for relief as set forth below.

                                           Count No. 3
                               Retaliation in Violation of Title VII
                                   42 U.S.C. §§ 2000e, et seq.
                              (Retaliation in Violation of Title VII)

52. The allegations in paragraphs 1-39 are realleged as if set forth fully herein.

53. The actions taken by Defendant, as described herein, violate Plaintiff’s rights under Title VII

   of the 1991 Civil Rights Act and Amendments thereto.

54. Defendant unlawfully targeted Plaintiff, because of he filed two (2) EEO complaints, in order

   to have him disciplined, charged with misconduct, placed on emergency suspension, and

   belittled, embarrassed, and victimized in front of his coworkers.




                                               9
                                           COMPLAINT
Case 8:21-cv-01222-WFJ-TGW Document 1 Filed 05/19/21 Page 10 of 11 PageID 10




55. As a direct and proximate result of Defendant’s unlawful acts in violation of Title VII of the

   Civil Rights Act, Plaintiff, Mr. Drkula has been damaged. Such damages include, but are not

   limited to, loss of pay; loss of benefits; past and future medical costs and expenses; payment

   of attorneys' fees and legal costs; loss of career and professional opportunities; harm to

   professional reputation; and humiliation, anxiety, degradation, embarrassment, and severe

   emotional distress. Plaintiff will continue in the future to suffer the same damages absent

   relief from this Court.

       Pursuant to the remedies, procedures, and rights set forth in 29 U.S.C. § 794a, Plaintiff

prays for relief as set forth below.

                                       PRAYER FOR RELEIF

WHEREFORE, Mr. Drkula respectfully requests that the Court enter judgment in his favor and

award him the following relief:

   a) An Order declaring that Defendant violated Mr. Drkula’s rights under Title VII of the 1991

       Civil Rights Act and Amendments thereto, and restraining and enjoining Defendant from

       further violations;


   b) Enter injunctive relief where appropriate and applicable;


   c) Punitive damages against Defendant in an amount to be determined by a jury;


   d) Actual damages against Defendant in an amount to be determined by a jury;


   e) Any and all accrued Thrift Savings Plan benefits;


   f) Award Plaintiff her full costs and reasonable attorney’s fees; and


   g) Award such further relief as may be deemed just and appropriate.


                                              10
                                           COMPLAINT
Case 8:21-cv-01222-WFJ-TGW Document 1 Filed 05/19/21 Page 11 of 11 PageID 11




Dated: May 19, 2021

                                        Respectfully submitted,


                                        /s/Andi Kasimati
                                        Andi Kasimati
                                        Solomon, Maharaj & Kasimati, P.A.
                                        601 N. Ashley Drive, Suite 1100-192
                                        Tampa, FL 33602
                                        Office: (813) 497-7650
                                        Andi@smkfirm.com


                                        Attorney for Plaintiff Cestmir Drkula




                                   11
                                COMPLAINT
